SUPPLEMENT DATED MAY 1, 2015 TO PROSPECTUSES DATED APRIL 30, 2010 FOR KEYPORT CHARTER AND KEYPORT LATITUDE PROSPECTUS DATED APRIL 30, 2004 FOR KEYPORT VISTA ISSUED BY DELAWARE LIFE INSURANCE COMPANY KEYPORT VARIABLE ACCOUNT A This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Current Name New Name Columbia Variable Portfolio - S&P 500 Index Fund Columbia Variable Portfolio - Large Cap Index Fund Columbia Variable Portfolio - Mid Cap Value Opportunity Fund Columbia Variable Portfolio - Mid Cap Value Fund THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Keyport (US)5/2015
